Order and Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: In this summary proceeding to recover possession of real property for non-payment of rent (see, RPAPL art 7), County Court erred in failing to reduce the damages awarded to petitioner by Town Court in the amount of $284, representing unpaid rent for the month of July 1998. That relief was not requested in the petition. County Court had appellate authority to review questions of law and questions of fact as well as any exercise of discretion by Town Court (see, UJCA 1702 [d]; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 29A, UJCA 1702, at 404) but it properly ruled that respondent’s warranty of habitability defense was untimely (see, RPAPL 743). Therefore, we modify the order and judgment by reducing the damages to $308.37. (Appeal from Order of Monroe County Court, Egan, J.— RPAPL.) Present — Pigott, Jr., P. J., Pine, Hurlbutt and Law-ton, JJ.